 MALONEY-CHAMBERS LUMBER CO.503H. L. MALONEY AND J. L. CHAMBERS d/b/a MALONEY-CHAMBERS LUMBERCO. 1 and ALBANY LUMBER COMPANYandINTERNATIONAL WOODWORKERS, LOCAL 5-251, CIO,Petitioner. Case No. 36-RC-910. April 28, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J.Wiener, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. YPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [MembersHouston,Styles, andPeterson ].Upon the entire record in this case, the Board finds:1.Maloney-Chambers, a partnership composed of H. L.Maloney and J. L. Chambers, and Albany Lumber, a corpora-tion, are both engaged in the manufacture of lumber. Maloneyand Chambers each controls one-third of the stock of Albany,the remaining third being controlled by Wiseman.' Each ofthe companies operates a sawmill in Albany, Oregon, Maloney-Chambers cutting smaller, and Albany Lumber cutting larger,logs,with some overlap in the production of the 2 companies.The sawmills are located across the street from each other,about 300 yards apart. Each company owns timberlands andAlbany Lumber has sold uncut timber to Maloney-Chambers.Chambers supervises the technical aspects of the production ofboth companies and Maloney does the selling for both. Inarranging for sales, Maloney considers the production of bothplants and products of both plants are used in making up anorder. The company in `the name of which the sale was made1Thename of this company appears as stipulated at the hearing.I The original petition named only Maloney-Chambers Lumber Co., herein called Maloney-Chambers.as the employer and sought a unit limited to that company's employees. At theinitial hearingon March 11,1953, the hearing officer granted the Petitioner'smotion in effectto amend its petition to add Albany Lumber Company, herein referred to as Albany Lumber,as a party to this proceeding and to amend the unit requested also to include the employeesof that company.Maloney-Chambersopposed thatmotion andrequested a continuance tomeet the issues raised by the amendment,which wasgranted.At the reconvened hearing onMarch 20, 1953, Maloney-Chambers''renewed its opposition to the amendment and requestedthat thepetition be dismissedas to Albany Lumberon the ground that the latter had not beenserved with a notice of hearing.As we hereinafter find that Maloney-Chambers and AlbanyLumber are a single employer within the ineaning of Section 2 (2) of the Act and as twoofficersof Albany were present during the entire hearing and were given ample time toadvise Albany Lumberof, and prepare it for,thisproceeding,we find that the notice of hear-ing served on Maloney-Chamberswas sufficient notice toAlbany.Accordingly,we find thatAlbany Lumberwas not prejudiced by the amendment of the petition,and we affirm the hear-ing officer's ruling and deny the motion to dismiss the petition,based on the alleged lack ofadequate service.Smith Rice Mill,Inc., 83 NLRB 380. The Employer also moved to dismissthe petition on the ground that the unit requested was not appropriate.For the reasons setforth below,we find no merit in this contention and deny the motion.3Maloney,Chambers, and Wiseman each owns 180 shares of stock of Albany and theirrespective wives also own 1 share each.104 NLRB No. 64. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen reimburses the other. Occasionally one company borrowsequipment from the other.The 2 companies have a joint office in the building of AlbanyLumber, where 2 bookkeepers, a telephone operator, and aclerk perform their work. Each of the companies employs andpays 1 of the bookkeepers to keep its own books, but the tele-phone operator and the clerk are employed and paid jointly bythe 2 companies. Similarly the companies employ the sameguards who are paid by separate checks from each company.Labor policies of Maloney-Chambers are set by Maloney andChambers, andthoseof Albany Lumber are established byMaloney, Chambers, and Wiseman. Each plant is under theseparate immediate supervision of its own superintendent, whohires the employees for the plant under his direction. However,both companies pay identicalwagesfor employees working insimilar capacities, 4 and employees of both companies enjoythe same vacation, health, and accident insurance benefits, andwork identical hours. On the average of once or twice a month,If the need arises, employees of one company are temporarilytransferred to the other, in which case they are paid by thecompany to which they are temporarily assigned.In view of the foregoing and the entire record, including thesubstantial identity of ownership and control of the companies,the physical proximity of the plants, the nature of the opera-tions of both companies, and the similarity of working condi-tions at both companies, we find, contrary to the contentions ofthe companies, that Maloney-Chambers and Albany Lumberconstitute a single employer within the meaning of Section 2 (2)of the Act.5Although there are no jurisdictional facts in the record astoAlbanyLumber, the parties stipulated that Maloney-Chambers shipped lumber valuedin excessof $25,000 outsidethe State of Oregon and was engaged in commerce within themeaning ofthe Act. As we have found that thecompanies are asingle employer, we find that the Employer is engaged in com-merce within the meaning of the Act and shall assert jurisdic-tion herein.'2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner primarily seeks a unit of the employees ofboth Maloney-Chambers and Albany Lumber. Alternatively, itseeks a separate unit of each company. The Employer contendsthat the only unit which may appropriately be established in thisproceeding is limited to the employees of Maloney-Chambers.In view of the facts set forth in paragraph numbered 1, above,on the basis of which we found the two companies constitute a4Employment categories,with few exceptions,are identical at both companies.SCommercial Equipment Company,Inc., 95 NLRB 354; Emerson&Stevens Mfg. Co., 95NLRB 946.6 Ibid. MALONEY-CHAMBERS LUMBER CO.505single employer, we further find, in accord with the Petitioner'sprimary request, that a single unit of the employees of bothcompanies is appropriate.7As to the composition of the unit, the parties seem generallyagreed to the inclusion of all employees, with the usual statutoryexclusions. There appears some question, however, as to theplacement of employees of the retail yard. Before the amend-ment of the petition, the parties had stipulated to exclude theseemployees from the unit. After the amendment, the Employerwithdrew its stipulation. The record does not contain sufficientfacts to enable us to determine whether employees of the retaillumberyard should be included in or excluded from the unit.Under these circumstances we shall permit them to vote subjectto challenge. In the event that the counting of their ballots willaffect the outcome of the election, a further investigation willbe conductedto determinethe propriety of theirinclusion inthe unit.'Accordingly,we find that all employees at the Albany,Oregon, plants of Maloney-Chambers and Albany Lumber, in-cluding employees of the retail yard,' but excluding office andclerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection9 (b) of the Act.5.The Employer contends that no election should be held atthis time as it expects to abandon its Maloney-Chambersoperation by about May 1, when it expects to have disposed ofthe lumber presently at thatoperation.The Employer testifiedthat it did not expect to add to the lumber supply as none of itstimber could, at present prices, be profitably processed atMaloney-Chambers. The record contains no evidence, however,that as of March 20, the date of the reconvened hearing, theEmployer had taken any steps to curtail employment at Maloney-Chambers or to dispose of that plant.Of the Employer's approximately 55 employees, 20 work atMaloney-Chambers, the remainder at Albany Lumber. With fewexceptions,employment classifications at both plants areidentical and employees laid off at the Maloney-Chambersoperation will be given preference over new applicants in ob-taining employment at its Albany Lumber operation. As itappears from the foregoing that even if the Employer were toshut down its Maloney-Chambers operation its remaining em-ployees would constitute a representative number of employeesin the unit, we shall direct an election in the unit hereinbeforefound appropriate.'0[Text of Direction of Election omitted from publication.]7Ibid.sThe parties also originally stipulated to exclude office and clerical employees. As noreason appears why they should be included,we shall, in accord with our usual practice, ex-clude them from the unit.9For the reason set forth above, the inclusion of employees in the lumberyard is solelyfor the purpose of permitting them to vote subject to challenge and is not to be taken as afinal determination of the appropriateness of their inclusion.10 Owens Steel Company, Inc.,92 NLRB 1334.